Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered. The 1.132 declaration filed on July 28, 2022 is acknowledged herein.  
Status of Claims
2.	Claims 23-43 are currently under examination wherein all the claims have been newly added in applicant’s amendment filed on July 28, 2022.
Election by Original Presentation
3.	Newly submitted claims 23-37, 38-41 and 43, and 42 are directed to the originally presented invention I, Claims 1-16, Invention II, Claims 17-20 and 22 and Invention III, Claims 21 respectively that lack the same or corresponding special technical features as stated in the restriction requirement dated December 1`3, 2021. The applicant has elected the Invention I for prosecution without traverse on January 12, 2022. The non-elected Inventions II and III have been withdrawn from consideration by the examiner in the Office action dated January 27, 2022.
Since applicant has received an action on the merits for the originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2007-105750 A).
With respect to claims 23-32, JP (‘750 A) discloses a solder alloy comprising an alloy composition consisting of by mass 12-18% In, 2.0-2.8% Ag, 0.5-3.0% Bi, up to 2% Ni (e.g. 0.03%) and a balance of Sn wherein the solder alloy further contains at least one of La, P, and Ge in a total amount of 0.5% and up to 2% Sb (e.g. 1%); and a solidus temperature is 150oC or higher and a liquidus temperature is 205oC or lower (abstract, claims 1-6 and Table 3). The elemental content ranges except that for Ag, the solidus and liquidus temperature ranges disclosed by JP (‘750 A) overlap the claimed ranges respectively; and the lowest Ag content is very close to the claimed highest Ag content. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘750 A) with an expectation of success because JP (‘750 A) discloses the same utility over the entire disclosed ranges. JP (‘750 A) does not specify the equation as claimed in claim 31. However, it appears that a solder alloy comprising by mass 16% In, 0.03% Ni, 2.0% Ag and 1.0% Bi disclosed by JP (‘750 A) wherein (InxNi)x(Ag+Bi)=1.44 would satisfy the equation as claimed. Furthermore, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688.
	With respect to claims 33-37, JP (‘750 A) further discloses that the disclosed solder alloy can be used in the form of a solder paste and preform (paragraph [0042]) as claimed in claims 33 and 34 without specifying the solder applications as claimed in claims 35-37. However, one of ordinary skill in the art would use the solder alloy of JP (‘750 A) in the claimed applications with an expectation of success because these applications are just some other well-known applications in the art of solder alloys.
Response to Arguments
5.	The applicant’s 1.132 declaration and arguments filed on July 28, 2022 have been fully considered but they are not persuasive.	
The 1.132 declaration is insufficient to overcome the rejection of claims 1-9 and 11-16 based upon 35 U.S.C. 103 as being unpatentable over JP (‘750 A) as set forth in the last Office action because it is well held that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II. In the instant case, the applicant should compare not only a sufficient number of tests inside the amended Ag content range but also a sufficient number of tests outside the amended Ag content range (e.g. 0.1%. 0.3%, 2.0%, 2.5% and 3.0% of Ag) to show the criticality of the amended Ag content range in terms of unexpected results. Therefore, the 1,132 declaration has not established the criticality of the amended Ag content range.
In response to applicant’s arguments, see the new ground of rejection of the amended Ag content range above. The examiner notes that it is well held that similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). Furthermore, it is well held that to teach away, a reference must state that it “should not” or “cannot” be used in combination with other features in the prior art. See Para-Ordnance Mfg., Inc. v. SGS Importers Int’l., Inc., 73 F.3d 1085,1090 (Fed. Cir. 1995). In the instant case, JP (‘750 A) does not state that Ag content should not or cannot be 1.9% at all. 
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/16/2022